


Exhibit 10.6

 

 

 

 

 

 

 

TREDEGAR INDUSTRIES, INC.

 

1992 OMNIBUS STOCK INCENTIVE PLAN

 


--------------------------------------------------------------------------------



 

 

TREDEGAR INDUSTRIES, INC.

1992 OMNIBUS STOCK INCENTIVE PLAN

 

ARTICLE I

 

DEFINITIONS

 

1.01.     Administrator means the Committee and any delegate of the Committee
that is appointed in accordance with Article III.

1.02.     Affiliate means any “subsidiary or “parent” corporation (within the
meaning of Section 424 of the Code) of the Company.

1.03.     Agreement means a written agreement (including any amendment or
supplement thereto) between the Company and a Participant specifying the terms
and conditions of an award of Restricted Stock or an Option or SAR granted to
such Participant.

1.04.     Board means the Board of Directors of the Company.

1.05.     Code means the Internal Revenue Code of 1986, and any amendments
thereto.

1.06.     Committee means the Executive Compensation Committee of the Board.

1.07.     Common Stock means the Common Stock of the Company.

1.08.     Company means Tredegar Industries, Inc.

1.09.     Corresponding SAR means an SAR that is granted in relation to a
particular Option and that can be exercised only upon the surrender to the
Company, unexercised, of that portion of the Option to which the SAR relates.

1.10.     Fair Market Value means, on any given date, the closing price of a
share of Common Stock as reported on the New York Stock Exchange composite tape
on such date, or if the Common Stock was not traded on the New York Stock
Exchange on such day, then on the next preceding day that the Common Stock was
traded on such exchange, all as reported by such source as the Administrator may
select.

1.11.     Initial Value means, with respect to an SAR, the Fair Market Value of
one share of Common Stock on the date of grant.

1.12.     Option means a stock option that entitles the holder to purchase from
the Company a stated number of shares of Common Stock at the price set forth in
an Agreement.

1.13.     Participant means an employee of the Company or an Affiliate,
including an employee who is a member of the Board, or an individual who
provides services to the

 


--------------------------------------------------------------------------------



 

Company or an Affiliate who satisfies the requirements of Article IV and is
selected by the Administrator to receive a Restricted Stock award, an Option, an
SAR, or a combination thereof.

1.14.  

Plan means the Tredegar Industries, Inc. 1992 Omnibus Stock Incentive Plan.

1.15.     Restricted Stock means Common Stock awarded to a Participant under
Article IX. Shares of Common Stock shall cease to be Restricted Stock when, in
accordance with the terms of the applicable Agreement, they become transferable
and free of substantial risks of forfeiture.

1.16.     SAR means a stock appreciation right that entitles the holder to
receive, with respect to each share of Common Stock encompassed by the exercise
of such SAR, the amount determined by the Administrator and specified in an
Agreement. In the absence of such a determination, the holder shall be entitled
to receive, with respect to each share of Common Stock encompassed by the
exercise of such SAR, the excess of the Fair Market Value on the date of
exercise over the Initial Value. References to “SARs” include both Corresponding
SARs and SARs granted independently of Options, unless the context requires
otherwise.

1.17.     Ten Percent Shareholder means any individual owning more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of an Affiliate. An individual shall be considered to own any voting
stock owned (directly or indirectly) by or for his brothers, sisters, spouse,
ancestors or lineal descendants and shall be considered to own proportionately
any voting stock owned (directly or indirectly) by or for a corporation,
partnership, estate or trust of which such individual is a shareholder, partner
or beneficiary.

 

ARTICLE II

 

PURPOSES

 

The Plan is intended to assist the Company in recruiting and retaining
individuals with ability and initiative who provide services to the Company or
an Affiliate by enabling such persons to participate in its future success and
to associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the award of shares of Restricted Stock, the grant of
SARs, and the grant of both Options qualifying under Section 422 of the Code
(“incentive stock options”) and Options not so qualifying. No Option that is
intended to be an incentive stock option shall be invalid for failure to qualify
as an incentive stock option. The proceeds received by the Company from the sale
of Common Stock pursuant to this Plan shall be used for general corporate
purposes.

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

 

ADMINISTRATION

 

The Plan shall be administered by the Administrator. The Administrator shall
have authority to award Restricted Stock and to grant Options and SARs upon such
terms (not inconsistent with the provisions of this Plan) as the Administrator
may consider appropriate. Such terms may include conditions (in addition to
those contained in this Plan) on the exercisability of all or any part of an
Option or SAR or on the transferability or forfeitability of Restricted Stock.
Notwithstanding any such conditions, the Administrator may, in its discretion,
accelerate the time at which any Option or SAR may be exercised or the time at
which Restricted Stock may become transferable or nonforfeitable. In addition,
the Administrator shall have complete authority to interpret all provisions of
this Plan; to prescribe the form of Agreements; to adopt, amend, and rescind
rules and regulations pertaining to the administration of the Plan; and to make
all other determinations necessary or advisable for the administration of this
Plan. The express grant in the Plan of any specific power to the Administrator
shall not be construed as limiting any power or authority of the Administrator.
Any decision made, or action taken, by the Administrator or in connection with
the administration of this Plan shall be final and conclusive. Neither the
Administrator or any member of the Committee shall be liable for any act done in
good faith with respect to this Plan or any Agreement, Option, SAR or Restricted
Stock award. All expenses of administering this Plan shall be borne by the
Company.

The Committee, in its discretion, may delegate to one or more officers of the
Company or the Executive Committee of the Board, all or part of the Committee’s
authority and duties with respect to grants and awards to individuals who are
not subject to the reporting and other provisions of Section 16 of the
Securities Exchange Act of 1934, as in effect from time to time. The Committee
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Committee’s delegate or delegates that
were consistent with the terms of the Plan.

 

ARTICLE IV

 

ELIGIBILITY

 

4.01.     General. Any employee of the Company or an Affiliate (including a
corporation that becomes an Affiliate after the adoption of this Plan) or a
person who provides services to the Company or an Affiliate (including a
corporation that becomes an Affiliate after the adoption of this Plan) is
eligible to participate in this Plan if the

 

-3-

 


--------------------------------------------------------------------------------



 

Administrator, in its sole discretion, determines that such person has
contributed significantly or can be expected to contribute significantly to the
profits or growth of the Company or an Affiliate. Directors of the Company who
are employees of the Company or an Affiliate may be selected to participate in
this Plan. A member of the Committee may not participate in this Plan during the
time that his participation would prevent the Committee from being
“disinterested” for purposes of Securities and Exchange Commission Rule 16b-3 as
in effect from time to time.

4.02.     Grants. The Administrator will designate individuals to whom shares of
Restricted Stock are to be awarded and to whom Options and SARs are to be
granted and will specify the number of shares of Common Stock subject to each
award or grant. An Option may be granted with or without a related SAR. An SAR
may be granted with or without a related Option. All shares of Restricted Stock
awarded, and all Options and SARs granted, under this Plan shall be evidenced by
Agreements which shall be subject to applicable provisions of this Plan and to
such other provisions as the Administrator may adopt. No Participant may be
granted incentive stock options or related SARs (under all incentive stock
option plans of the Company and its Affiliates) which are first exercisable in
any calendar year for stock having an aggregate Fair Market Value (determined as
of the date an Option is granted) that exceeds $100,000. The preceding annual
limitation shall not apply with respect to Options that are not incentive stock
options.

 

ARTICLE V

 

STOCK SUBJECT TO OPTIONS

 

Upon the award of shares of Restricted Stock the Company may issue authorized
but unissued Common Stock. Upon the exercise of any Option or SAR, the Company
may deliver to the Participant (or the Participant’s broker if the Participant
so directs), authorized but unissued Common Stock. The maximum aggregate number
of shares of Common Stock that may be issued pursuant to the exercise of Options
and SARs and the award of Restricted Stock under this Plan is 650,000. The
maximum aggregate number of shares of Common Stock that may be issued under this
Plan shall be subject to adjustment as provided in Article X. If an Option is
terminated, in whole or in part, for any reason other than its exercise or the
exercise of a Corresponding SAR, the number of shares of Common Stock allocated
to the Option or portion thereof may be reallocated to other Options, SARs, and
Restricted Stock awards to be granted under this Plan. If an SAR is terminated,
in whole or in part, for any reason other than its exercise or the exercise of a
related Option, the number of shares of Common Stock allocated to the SAR or
portion thereof may be reallocated to other Options, SARs, and Restricted Stock
awards to be granted under this Plan. Any shares of Restricted Stock that are
forfeited may be reallocated to other Options, SARs or Restricted Stock awards
to be granted under this Plan.

 

 

-4-

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

 

OPTION PRICE

 

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Committee on the date of grant; provided, however,
that the price per share for Common Stock purchased on the exercise of any
Option that is an incentive stock option shall not be less than the Fair Market
Value on the date the Option is granted and provided further that the price per
share shall not be less than 110% of such Fair Market Value in the case of an
incentive stock option granted to a Participant who is a Ten Percent Shareholder
on the date such incentive stock option is granted.

 

ARTICLE VII

 

EXERCISE OF OPTIONS

 

7.01.     Maximum Option or SAR Period. The maximum period in which an Option or
SAR may be exercised shall be determined by the Administrator on the date of
grant, except that no Option that is an incentive stock option or its
Corresponding SAR shall be exercisable after the expiration of ten years from
the date such Option or Corresponding SAR was granted. In the case of an
incentive stock option or its Corresponding SAR that is granted to a participant
who is a Ten Percent Shareholder, such Option and Corresponding SAR shall not be
exercisable after the expiration of five years from the date of grant. The terms
of any Option that is an incentive stock option or Corresponding SAR may provide
that it is exercisable for a period less than such maximum period.

7.02.     Nontransferability. Any Option or SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, the Option and any Corresponding SAR that
relates to such Option must be transferred to the same person or person(s).
During the lifetime of the Participant to whom the Option or SAR is granted, the
Option or SAR may be exercised only by the Participant. No right or interest of
a Participant in any Option or SAR shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.

7.03.     Employee Status. For purposes of determining the applicability of
Section 422 of the Code (relating to incentive stock options), or in the event
that the terms of any Option or SAR provide that it may be exercised only during
employment or continued service or within a specified period of time after
termination of employment or service,

 

-5-

 


--------------------------------------------------------------------------------



 

the Administrator may decide to what extent leaves of absence for governmental
or military service, illness, temporary disability, or other reasons shall not
be deemed interruptions of continuous employment or service.

 

ARTICLE VIII

 

METHOD OF EXERCISE

 

8.01.     Exercise. Subject to the provisions of Articles VII and XI, an Option
or SAR may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Administrator shall
determine; provided, however, that a Corresponding SAR that is related to an
incentive stock option may be exercised only to the extent that the related
Option is exercisable and when the Fair Market Value exceeds the option price of
the related Option. An Option or SAR granted under this Plan may be exercised
with respect to any number of whole shares less than the full number for which
the Option or SAR could be exercised. A partial exercise of an Option or SAR
shall not affect the right to exercise the Option or SAR from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option or related to the SAR. The exercise of
either an Option or Corresponding SAR shall result in the termination of the
other to the extent of the number of shares with respect to which the Option or
Corresponding SAR is exercised.

8.02.     Payment. Unless otherwise provided by the Agreement, payment of the
Option price shall be made in cash or a cash equivalent acceptable to the
Administrator. If the Agreement provides, payment of all or part of the Option
price may be made by surrendering shares of Common Stock to the Company. If
Common Stock is used to pay all or part of the Option price, the shares
surrendered must have a Fair Market Value (determined as of the day preceding
the date of exercise) that is not less than such price or part thereof.

8.03.     Installment Payment. If the Agreement provides, and if the Participant
is employed by the Company on the date the Option is exercised, payment of all
or part of the Option price may be made in installments. In that event the
Company shall lend the Participant an amount equal to not more than ninety
percent (90%) of the Option price of the shares acquired by the exercise of the
Option. This amount shall be evidenced by the Participant’s promissory note and
shall be payable in not more than five equal annual installments, unless the
amount of the loan exceeds the maximum loan value for the shares purchased,
which value shall be established from time to time by regulations of the Board
of Governors of the Federal Reserve System. In that event, the note shall be
payable in equal quarterly installments over a period of time not to exceed five
years. The Administrator, however, may vary such terms and make such other
provisions concerning the unpaid balance of such purchase price in the case of

 

-6-

 


--------------------------------------------------------------------------------



 

hardship, subsequent termination of employment, absence on military or
government service, or subsequent death of the Participant as in its discretion
are necessary or advisable in order to protect the Company, promote the purposes
of the Plan and comply with regulations of the Board of Governors of the Federal
Reserve System relating to securities credit transactions.

The Participant shall pay interest on the unpaid balance at the minimum rate
necessary to avoid imputed interest or original issue discount under the Code.
All shares acquired with cash borrowed from the Company shall be pledged to the
Company as security for the repayment thereof. In the discretion of the
Administrator, shares of stock may be released from such pledge proportionately
as payments on the note (together with interest) are made, provided the release
of such shares complies with the regulations of the Federal Reserve System
relating to securities credit transactions then applicable. While shares are so
pledged, and so long as there has been no default in the installment payments,
such shares shall remain registered in the name of the Participant, and he shall
have the right to vote such shares and to receive all dividends thereon.

8.04.     Determination of Payment of Cash and/or Common Stock Upon Exercise of
SAR. At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock. No fractional share shall be deliverable upon the
exercise of an SAR but a cash payment will be made in lieu thereof.

8.05.     Shareholder Rights. No Participant shall have any rights as a
stockholder with respect to shares subject to his Option or SAR until the date
of exercise of such Option or SAR.

 

ARTICLE IX

 

RESTRICTED STOCK

 

9.01.     Award. In accordance with the provisions of Article IV, the
Administrator will designate each individual to whom an award of Restricted
Stock is to be made and will specify the number of shares of Common Stock
covered by the award.

9.02.     Vesting. The Administrator, on the date of the award, may prescribe
that a Participant’s rights in the Restricted Stock shall be forfeitable or
otherwise restricted for a period of time set forth in the Agreement. By way of
example and not of limitation, the restrictions may postpone transferability of
the shares or may provide that the shares will be forfeited if the Participant
separates from the service of the Company and its Affiliates before the
expiration of a stated term or if the Company, the Company and its Affiliates or
the Participant fails to achieve stated objectives.

 

 

-7-

 


--------------------------------------------------------------------------------



 

 

9.03.     Shareholder Rights. If provided in the Agreement, prior to their
forfeiture (in accordance with the terms of the Agreement and while the shares
are Restricted Stock), a Participant will have all rights of a shareholder with
respect to Restricted Stock, including the right to receive dividends and vote
the shares; provided, however, that (i) a Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of Restricted Stock, (ii)
the Company shall retain custody of the certificates evidencing shares of
Restricted Stock, and (iii) the Participant will deliver to the Company a stock
power, endorsed in blank, with respect to each award of Restricted Stock. The
limitations set forth in the preceding sentence shall not apply after the shares
cease to be Restricted Stock.

 

ARTICLE X

 

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Restricted Stock may be awarded and as
to which Options and SARs may be granted under this Plan shall be
proportionately adjusted, and the terms of outstanding Restricted Stock awards,
Options, and SARs shall be adjusted, as the Administrator shall determine to be
equitably required in the event that (a) the Company (i) effects one or more
stock dividends, stock split-ups, subdivisions or consolidations of shares or
(ii) engages in a transaction to which Section 424 of the Code applies or (b)
there occurs any other event which, in the judgment of the Administrator
necessitates such action. Any determination made under this Article X by the
Administrator shall be final and conclusive.

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, outstanding
awards of Restricted Stock, Options or SARs.

The Administrator may award shares of Restricted Stock, may grant Options, and
may grant SARs in substitution for stock awards, stock options, stock
appreciation rights, or similar awards held by an individual who becomes an
employee of the Company or an Affiliate in connection with a transaction
described in the first paragraph of this Article X. Notwithstanding any
provision of the Plan (other than the limitation of Article V), the terms of
such substituted Restricted Stock awards and Option or SAR grants shall be as
the Administrator, in its discretion, determines is appropriate.

 

 

-8-

 


--------------------------------------------------------------------------------



 

 

ARTICLE XI

 

COMPLIANCE WITH LAW AND

APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock for
which shares of Restricted Stock are awarded or for which an Option or SAR is
exercised may bear such legends and statements as the Administrator may deem
advisable to assure compliance with federal and state laws and regulations. No
Option or SAR shall be exercisable, no Restricted Stock shall be awarded, no
Common Stock shall be issued, no certificate for shares shall be delivered, and
no payment shall be made under this Plan until the Company has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

12.01.     Effect on Employment. Neither the adoption of this Plan, its
operation, nor any documents describing or referring to this Plan (or any part
thereof) shall confer upon any individual any right to continue in the employ or
service of the Company or an Affiliate or in any way affect any right and power
of the Company or an Affiliate to terminate the employment or service of any
individual at any time with or without assigning a reason therefor.

12.02.     Unfunded Plan. The Plan, insofar as it provides for grants, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by grants under this Plan. Any liability of the
Company to any person with respect to any grant under this Plan shall be based
solely upon any contractual obligations that may be created pursuant to this
Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company.

12.03.  

Disposition of Stock. A Participant shall notify the Administrator of any sale

 

 

-9-

 


--------------------------------------------------------------------------------



 

or other disposition of Common Stock acquired pursuant to an Option that was an
incentive stock option if such sale or disposition occurs (i) within two years
of the grant of an Option or (ii) within one year of the issuance of the Common
Stock to the Participant. Such notice shall be in writing and directed to the
Secretary of the Company.

12.04.     Rules of Construction. Headings are given to the articles and
sections of this Plan solely as a convenience to facilitate reference. The
reference to any statute, regulation, or other provision of law shall be
construed to refer to any amendment to or successor of such provision of law.

 

ARTICLE XIII

 

AMENDMENT

 

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan or (ii) the amendment changes the class of
individuals eligible to become Participants. No amendment shall, without a
Participant’s consent, adversely affect any rights of such Participant under any
outstanding Restricted Stock award or under any Option or SAR outstanding at the
time such amendment is made.

 

ARTICLE XIV

 

DURATION OF PLAN

 

No shares of Restricted Stock may be awarded and no Option or SAR may be granted
under this Plan more than ten years after the earlier of the date that the Plan
is adopted by the Board or the date that the Plan is approved by shareholders as
provided in Article XV. Restricted Stock awards and Options and SARs granted
before that date shall remain valid in accordance with their terms.

 

 

-10-

 


--------------------------------------------------------------------------------



 

 

ARTICLE XV

 

EFFECTIVE DATE OF PLAN

 

Shares of Restricted Stock may be awarded and Options and SARs may be granted
under this Plan upon its adoption by the Board, provided that no Restricted
Stock award, Option or SAR will be effective unless this Plan is approved by a
majority of the votes entitled to be cast by the Company’s shareholders, voting
either in person or by proxy, at a duly held shareholders’ meeting within twelve
months of such adoption.

 

 

-11-

 

 

 